DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 06/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “SWING MOTOR WITH TWO MOVABLE MEMBERS HAVING ELASTIC SUPPORT MEMBERS AND TORSION ELASTIC MEMBERS”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10 recites “an executing member” as a new recitation, it is confusing if it is the first already recited limitation in claim 1 or a new member.  Clarification needed.  Examiner assumes it is the already recited executing member for examination purposes.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,4-7, and 10-11  are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (US PG PUB 20080307654 hereinafter “Motohashi”) in view of Sanematsu et al. (US PG PUB 20050140219 hereinafter “Sanematsu”). 
Re-claim 1, Motohashi discloses a swing motor (electric razor is an electric motor/actuator 10), comprising: a machine base (100); at least two movable members (101,102), the movable members (101,102) being movable parts of an electromagnetic device (electric razor 1, actuator 10), the at least two movable members comprising a first movable member (101) and a second movable member (102) that are spaced apart (see Fig.1 and Fig.2), and the first movable member and the second movable member (101,102) being subjected to opposite electromagnetic thrusts (P[0028-0029], both movers have permanent magnets and yokes, magnets are arranged opposite the electromagnet constructing the stator 100), and the first movable member and the second movable member (101,102) reciprocating in opposite phases (P[0031], both 101 and 102 move reciprocate opposite to each other, see arrows in Fig.1 on 101, and 102); elastic support members (103,104) being in one-to-one correspondence with the movable member (101,102), the elastic support members comprising a first elastic support member (103) and a second elastic support member (104), the first movable member (11) being mounted to the machine base (100) by the first elastic support member (103) , the second movable member (102) being mounted to the machine base (100) by the second elastic support member (103), the first movable member (101) being subjected to a first rotating torque generated by combining an elastic force of the first elastic support member and the electromagnetic thrust (P[0031, 101  and 102 reciprocation toward opposite directions to each other when electromagnet is activated, which is electromagnet of the stator, and are supported by the elastic retainers which provide spring function providing reciprocation in opposite directions as stated in P[0031 and showing in Fig.1 by arrows on 101, 102), and the second movable member being subjected to a second rotating torque (rotating torque of movement of elastic members) generated by combining an elastic force of the second elastic support member (104) and the electromagnetic thrust (P[0031, 101  and 102 reciprocation toward opposite directions to each other when electromagnet is activated, which is electromagnet of the stator, and are supported by the elastic retainers which provide spring function providing reciprocation in opposite directions as stated in P[0031 and showing in Fig.1 by arrows on 102, second torque is generated by second elastic member 104 and stator 100); wherein the swing motor further comprises a torsion elastic member (107), one end of the torsion elastic member is connected to the first movable member (101) or the second movable member, and the other end thereof is connected to an executing member (12).  

    PNG
    media_image1.png
    738
    629
    media_image1.png
    Greyscale

	Motohashi fails to explicitly teach that the torsion member is elastic. 
	However, Sanematsu teaches that torsion member (62) is elastic (plastic, spring, web, see P[0003]). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the torsion member and specify its structure resilience of Motohashi wherein the torsion member is specifically elastic as shown and suggested by Sanematsu which allow for movement of vibrating device and result in optimum maximum output efficiency (Sanematsu, P[0030]). 



    PNG
    media_image2.png
    668
    544
    media_image2.png
    Greyscale

Re-claim 2, Motohashi in view of Sanematsu discloses the swing motor according to claim 1, wherein a rotational deforming direction of the torsion elastic member (107) and a rotational deforming direction of the elastic support member (103,104) corresponding to the movable member (101,102) connected to the torsion elastic member are the same or opposite (arrows show as opposite directions, see Fig.2 an dFig.3 for components in the 200 range) ; a linear moving direction of the torsion elastic member (107) is the same as a linear deforming direction of the elastic support member (103,104) corresponding to the movable member connected to the torsion elastic member (they move in the  direction shown by arrows in Fig.2, where 103,107 are moving in same direction, or arrows showing on 105 and 107 are pointing in same direction).  
Re-claim 4, Motohashi in view of Sanematsu disclose the swing motor according to claim 1, wherein a rotational rigidity 31coefficient of the torsion elastic member (107) is less (they do not rotate, they are moving with the mover 101, 102) than a rotational rigidity coefficient of the elastic support member (103,104, are elastic) corresponding to the movable member (10) connected to the torsion elastic member (107, and as combined with Sanematsu).
Re-claim 5, Motohashi in view of Sanematsu discloses the swing motor according to claim 1, wherein the first elastic support member (10) comprises at least two first elastic pieces (annotated Fig.1, see ends of mover 103, 104) , the at least two first elastic pieces (annotated Fig.1) are respectively disposed on both sides of the first movable member (101. (annotated Fig.1)), and one ends of the first elastic pieces are fixed on the machine base (annotated Fig.1,100), the other ends (annotated Fig.1) thereof are connected to the first movable member (101), the second elastic support member (104, (annotated Fig.1)) comprises at least two second elastic pieces (annotated Fig.1), the at least two second elastic pieces are respectively disposed on both sides of the second movable member (102, (annotated Fig.1)), and one ends of the second elastic pieces (annotated Fig.1) are fixed on the machine base (100), the other ends thereof are connected to the second movable members (102, (annotated Fig.1)), bottom ends (annotated Fig.1) of the first elastic pieces and the second elastic pieces on the same side ((annotated Fig.1)) are integrally connected as a whole piece structure fixed on the machine base (100, annotated Fig.1).  
Re-claim 6, Motohashi in view of Sanematsu discloses the swing motor according to claim 5, wherein all acting points of the first elastic pieces (annotated Fig.1) on the first movable member (annotated Fig.1) and all acting points of the second elastic pieces (annotated Fig.1) on the second movable member (annotated Fig.1) are located in the same plane (elastic pieces are on same plane and are part of the plane on the movable part, see Fig.1 and Fig.2, annotated Fig.1).  
Re-claim 7, Motohashi in view of Sanematsu discloses the swing motor according to claim 1, wherein the first movable member (101) comprises a permanent magnet (101a), the second movable member (102) comprises an electromagnet (P[0030, magnet and yoke are electromagnets).
Re-claim 10, Motohashi in view of Sanematsu discloses an electric device (Electric Razor, P[0027]), comprising an executing member (12) and the swing motor according to claim 1.  
Re-claim 11, Motohashi in view of Sanematsu discloses the swing motor according to claim 1, further comprising a fixed member (stator, 100), wherein the fixed member comprises an electromagnet (100 is electromagnet, stator core is magnetic, has coils as well, P[0028])., and both the first movable member and the second movable member (101,102) comprise a permanent magnet (101a, and second permanent magnet for second movable member); or the swing motor further comprising a fixed member, the fixed member comprises a permanent magnet, both the first movable member and the second movable member comprise an electromagnet.  
Claim 8 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (US PG PUB 20080307654 hereinafter “Motohashi”) in view of Sanematsu and in view of Zhang (Chinese Patent Publication CN102545526B hereinafter “Zhang”). 
Re-claim 8, Motohashi discloses the swing motor according to claim 7 above. 
Motohashi fail to explicitly discloses the first movable member (comprises a permanent magnet, the second movable member comprises two electromagnets, current magnitudes and directions of the two electromagnets are the same, and the two electromagnets are symmetrically arranged on both sides of the permanent magnet.
However, Zhang discloses wherein the first movable member (30) comprises a permanent magnet (60), the second movable member (50) comprises two electromagnets (40, 42, two ends 41a, 41b), current magnitudes and directions of the two electromagnets are the same ( or 60, and 61g, electromagnets coils with two ends 41a, 41b form same current and magnitude), and the two electromagnets are symmetrically (symmetric on both ends which are 41a, and 41b) arranged on both sides of the permanent magnet (60).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the movers disclosed by Motohashi wherein the first movable member (comprises a permanent magnet, the second movable member comprises two electromagnets, current magnitudes and directions of the two electromagnets are the same, and the two electromagnets are symmetrically arranged on both sides of the permanent magnet as suggested by Zhang making the device have balanced momentum reducing vibration noise and a simple structure with low cost and small volume (Zhang, P[0018]). 

    PNG
    media_image3.png
    688
    942
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    324
    627
    media_image4.png
    Greyscale

Re-claim 12, Motohashi discloses the swing motor according to claim 1 above. 
Motohashi fail to explicitly discloses the first movable member comprises an electromagnet, the second movable member comprises two sets of the permanent magnets, the magnetic field directions of the two sets of the permanent magnets are  the same, and the two sets of permanent magnets are symmetrically arranged on both sides of the electromagnet.
However, Zhang discloses wherein the first movable member (30) comprises electromagnet (electromagnet coil 42 or even  permanent magnet 60), the second movable member (50) comprises two sets of permanent magnets  (60, 61), the magnetic field directions of the two sets of permanent magnets  are the same ( 61 and d 60, and 61g, electromagnets coils with two ends 41a, 41b form same current and magnitude), and the two sets of permanent magnets  are symmetrically (symmetric on both ends which are 60 and 61, on both sides) arranged on both sides of the electromagnet (coil 42).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the movers disclosed by Motohashi wherein the first movable member comprises an electromagnet, the second movable member comprises two sets of the permanent magnets, the magnetic field directions of the two sets of the permanent magnets are  the same, and the two sets of permanent magnets are symmetrically arranged on both sides of the electromagnet as suggested by Zhang making the device have balanced momentum reducing vibration noise and a simple structure with low cost and small volume (Zhang, P[0018]). 
Allowable Subject Matter
Claims 3 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 3 recites “inter alia” : 3. The swing motor according to claim 1, wherein a current frequency o of the electromagnetic device, a rotational rigidity coefficient of the torsion elastic member k2, and a rotational inertia of the executing member J2 satisfy the following relationship: when the executing member needs to obtain an amplified swing output, or when a swing amplitude is required to be constant, and a vibration force transmitted  
    PNG
    media_image5.png
    56
    612
    media_image5.png
    Greyscale
 when a rotation amplitude of the movable member connected to the executing 
    PNG
    media_image6.png
    56
    578
    media_image6.png
    Greyscale
when rotations of the executing member and the movable member connected 

    PNG
    media_image7.png
    56
    843
    media_image7.png
    Greyscale
“


    PNG
    media_image8.png
    574
    639
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    415
    657
    media_image9.png
    Greyscale

The prior art  of record fail to teach the combination of claim 3 and 1 specially the structure and limitations of claim 3 with claim 1.  The prior art of record teach electromagnetic devices but fail to teach coefficients as taught by claim 3 and limitations. 
Re-claim 9, in combination with claims 8, 7 and 1   recites “1. A swing motor, comprising: a machine base; at least two movable members, the movable members being movable parts of an electromagnetic device, the at least two movable members comprising a first movable member and a second movable member that are spaced apart, and the first movable member and the second movable member being subjected to opposite electromagnetic thrusts, and the first movable member and the second movable member reciprocating in opposite phases; elastic support members being in one-to-one correspondence with the movable member, the elastic support members comprising a first elastic support member and a second elastic support member, the first movable member being mounted to the machine base by the first elastic support member, the second movable member being mounted to the machine base by the second elastic support member, the first movable member being subjected to a first rotating torque generated by combining an elastic force of the first elastic support member and the electromagnetic thrust, and the second movable member being subjected to a second rotating torque generated by combining an elastic force of the second elastic support member and the electromagnetic thrust; wherein the swing motor further comprises a torsion elastic member, one end of the torsion elastic member is connected to the first movable member or the second movable member, and the other end thereof is connected to an executing member. 7. (Currently Amended) The swing motor according to claim 1, wherein the first movable member comprises a permanent magnet, the second movable member comprises an electromagnet, 8. (Currently Amended) The swing motor according to claim 7, wherein the first movable member comprises a permanent magnet, the second movable member comprises two electromagnets, current magnitudes and directions of the two electromagnets are the same, and the two electromagnets are symmetrically arranged on both sides of the permanent magnet, 9. (Original) The swing motor according to claim 8, wherein the first movable member further comprises a fixing frame, the two permanent magnets are arranged in parallel in the fixing frame, the second movable member further comprises an upper pressing plate and a lower pressing plate, the two electromagnets are arranged side-by-side between the upper pressing plate and the lower pressing plate, the upper pressing plate is provided with a sliding groove and an opening in communication with the sliding groove, the first movable member extends through the opening and enters a position between the two electromagnets and is relatively movably mounted in the sliding groove.”  
The prior art of record fail to teach the combination of claim 9,8,7 and 1.  The prior art of record teach swing motor with movable members, but fail to teach the combination of limitations of al the structure claim ed in 7-9 with claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834